Cite as 2014 Ark. App. 335

                  ARKANSAS COURT OF APPEALS
                                         DIVISION IV
                                         No. CV-14-131


TASHA DONLEY                                        Opinion Delivered   May 28, 2014
                                 APPELLANT
                                                    APPEAL FROM THE DREW
V.                                                  COUNTY CIRCUIT COURT
                                                    [NO. JV2011-191-5]

ARKANSAS DEPARTMENT OF                              HONORABLE TERESA FRENCH,
HUMAN SERVICES and MINOR                            JUDGE
CHILD
                     APPELLEES                      AFFIRMED



                                DAVID M. GLOVER, Judge


       The Drew County Circuit Court terminated the parental rights of appellant, Tasha

Donley, to her daughter, B.D., who was born on November 30, 2010. Donley now appeals,

making the very narrow argument that the trial court’s denial of placement of B.D. with

Donley’s sister was in error because it offered a less restrictive alternative to termination of her

parental rights, which, in turn, rendered the trial court’s ultimate decision to terminate her

parental rights erroneous. We affirm the termination of Donley’s parental rights.

       Termination of parental rights is an extreme remedy and in derogation of the natural

rights of the parents. King v. Arkansas Dep’t of Human Servs., 2014 Ark. App. 278. However,

courts are not to enforce parental rights to the detriment or destruction of the health and well-

being of a child. Id. Termination-of-parental-rights cases are reviewed de novo. Washington

v. Arkansas Dep’t of Human Servs., 2014 Ark. App. 293. At least one statutory ground for
                                   Cite as 2014 Ark. App. 335

termination must exist, in addition to a finding that it is in the child’s best interest for parental

rights to be terminated. Id. “Best interest” includes consideration of the likelihood that the

juvenile will be adopted and the potential harm caused by returning custody of the juvenile

to the parent; after considering all of the factors, the evidence must be clear and convincing

that the termination is in the best interest of the juvenile. Smith v. Arkansas Dep’t of Human

Servs., 2013 Ark. App. 753, ___ S.W.3d ___. Clear and convincing evidence is that degree

of proof that will produce in the finder of fact a firm conviction as to the allegation sought

to be established. Washington, supra. The appellate inquiry is whether the circuit court’s

finding that the disputed fact was proved by clear and convincing evidence is clearly

erroneous, giving due deference to the circuit court’s opportunity to judge the credibility of

the witnesses. Smith, supra. A finding is clearly erroneous when, although there is evidence

to support it, the reviewing court, on the entire evidence, is left with a definite and firm

conviction that a mistake has been made. Smith, supra.

       Donley makes no argument with regard to the sufficiency of the evidence to support

the termination of her parental rights. Rather, her sole point on appeal is that the trial court

erred by not placing B.D. with Donley’s sister, who had custody of B.D.’s younger sibling,1

instead of terminating her [Donley’s] parental rights. Donley argues that Arkansas Code

Annotated sections 9-27-355(b)(1) (Supp. 2013)2 and 9-28-105 (Supp. 2013)3 provide that


       1
        This child was born while Donley was incarcerated during the pendency of this case.
       2
         This statutory section provides, “A relative of a juvenile placed in the custody of the
Department of Human Services shall be given preferential consideration for placement if the
relative caregiver meets all relevant child protection standards and it is in the best interest of

                                                 2
                                  Cite as 2014 Ark. App. 335

a relative of the juvenile shall be given preferential treatment provided that the relative meets

all relevant child-protection standards and it is in the best interest of the juvenile to be placed

with the relative.

       We have previously addressed this specific argument. In Ogden v. Arkansas Department

of Human Services, 2012 Ark. App. 577, appellants argued that the termination of their parental

rights was clearly erroneous because their child should have been placed with the father’s

mother; they further argued that the termination-of-parental-rights statute should be read in

conjunction with other statutory provisions of the juvenile code, specifically sections 9-27-

355(b)(1) and 9-28-105. This court rejected this argument, holding as follows:

       Arkansas Code Annotated sections 9-27-355(b)(1) and 9-28-105, which concern the
       placement of juveniles by DHS, both state that a relative of the juvenile shall be given
       preferential consideration for placement if the relative meets all relevant child
       protection standards and it is in the best interest of the juvenile to be placed with them.
       However, section 9-27-341 [the termination-of-parental-rights statute] does not
       contain any such requirement, and this court has held that section 9-27-355 is not
       relevant to a request for TPR. By the same reasoning, neither is section 9-28-105.

2012 Ark. App. 577, at 5. See also Henderson v. Arkansas Dep’t of Human Servs., 2012 Ark.

App. 430; Davis v. Arkansas Dep’t of Human Servs., 2010 Ark. App. 469, 375 S.W.3d 721

(holding that the statutory provision applies only to initial placement and not to placement




the juvenile to be placed with the relative caregiver.”
       3
        This statute states:
       In all custodial placements by the Department of Human Services in foster care or
adoption, preferential consideration shall be given to an adult relative over a nonrelated
caregiver, if:
       (1) The relative caregiver meets all relevant child protection standards; and
       (2) It is in the best interest of the child to be placed with the relative caregiver.

                                                3
                                 Cite as 2014 Ark. App. 335

when termination of parental rights has been requested).

       Donley cites all three of these cases in her brief and acknowledges the holdings;

however, she implores our court to reconsider our holdings in those cases “given the unique

facts of this case.” We do not find these facts unique. The provision for preferential

consideration of relative placement is not found in the termination statute, and this court has

held that that preference is not relevant when considering termination of parental rights.

       Affirmed.

       GRUBER and WHITEAKER, JJ., agree.

       Didi Sallings, Arkansas Public Defender Commission, for appellant.

      Tabitha Baertels McNulty, DHS Office of Policy and Legal Services; and Chrestman
Group, PLLC, by: Keith Chrestman, for appellees.




                                              4